



Exhibit 10.7


SUMMARY OF CHEVRON INCENTIVE PLAN AWARD CRITERIA
The Chevron Incentive Plan (“CIP”) is designed to recognize annual performance
achievement. Annual operating and financial results figure prominently into this
assessment, along with demonstrated progress on key business initiatives.
Individual leadership is also recognized through this award. The award is
delivered as an annual cash bonus based on a percentage of each participant’s
base salary. Participants include Chevron’s named executive officers (“NEOs”).
The CIP award for years beginning January 1, 2020, is calculated as follows:
 
 
 
Corporate Performance
Rating
X
Individual Bonus Component
(salary x individual bonus percentage)

The Management Compensation Committee of the Board of Directors (the
“Committee”) has capped the CIP award at 200 percent of target for each pay
grade.
Corporate Performance Rating. After the end of the performance year, the
Committee sets the Corporate Performance Rating. This rating reflects the
Committee’s overall assessment of Chevron’s performance for that year, based on
a range of measures used to evaluate performance against business plan (“Plan”)
in four broad categories, which are weighted: financials; capital management;
operating performance; and health, environmental and safety. When determining
the Corporate Performance Rating, the Committee may apply discretion when
assessing Chevron’s absolute performance against Plan and Chevron’s performance
relative to competitors. The minimum Corporate Performance Rating is zero and
the maximum is 200 percent.
Individual Bonus Component: The Individual Bonus Component is determined by
multiplying a NEOs salary by a bonus percentage, as determined by the Committee
and described further below:
•
Before the beginning of each performance year, for each NEO, the Committee
establishes a target as a percentage of the NEO’s base salary, which is set with
reference to target opportunities found across Chevron’s Oil Industry Peer
Group. The Committee then establishes an individual opportunity range
(“Individual Opportunity Range”), which for the 2020 performance year, the
Committee set as 75 to 125 percent of the target. All CIP participants in the
same salary grade have the same target and Individual Opportunity Range, which
provides for internal equity and consistency.

•
At the end of the performance period, the Committee determines the Individual
Bonus Component for each NEO by selecting a percentage within such NEO’s
Individual Opportunity Range based on an assessment of individual performance.
In making this assessment, the Committee uses its judgment in analyzing the
individual performance of each NEO, his or her enterprise and business unit
leadership, and how the business units reporting to the NEO performed. Under
extraordinary circumstances, the bonus percentage may be adjusted upward or
downward, including to zero percent, for a particular performance year for any
CIP participant at the sole discretion of the Committee.

Chevron’s chief executive officer makes recommendations to the Committee as to
the target for each of our other NEOs. The MCC makes a recommendation to the
independent Directors of the Board of Directors as to the target for Chevron’s
chief executive officer.
Additional information concerning the CIP, the annual CIP awards for each of
Chevron’s NEOs and our Oil Industry Peer Group can be found in Chevron’s annual
Proxy Statement.



